UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7422


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ORLANDO LEGRAND, a/k/a Kenneth Orlando Scott,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (2:90-cr-00302-NCT-1)


Submitted: September 23, 2021                                     Decided: October 4, 2021


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Orlando Legrand, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Orlando Legrand appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) motion for a sentence reduction under the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Legrand, No. 2:90-cr-00302-NCT-1 (M.D.N.C. Sept. 9, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2